Citation Nr: 1000690	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an ear condition 
with hearing loss.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from January 1974 to August 1977, December 1990 to 
July 1991, and September 2003 to March 2004, as well as over 
24 years of inactive duty service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for actinic keratosis (claimed as 
mole discoloration and red patches on face and top of head), 
and from a July 2008 rating decision by the Huntington RO 
that "reopened" and denied the Veteran's claim for an ear 
condition with hearing loss, continued the previous denial of 
service connection for actinic keratosis, and continued a 10 
percent evaluation for the Veteran's right knee disability.

The Veteran's claim for service connection for an ear 
condition with hearing loss was originally denied in May 
1992.  The Veteran did not attempt to reopen the claim, but 
rather, the RO received additional service treatment records 
in June 2008.  Under these circumstances, the RO was required 
to reconsider the Veteran's previously-denied claim.  
38 C.F.R. § 3.156(c).  

The Veteran requested a travel board hearing in conjunction 
with his appeal.  A hearing was provided in October 2009, and 
a transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran's claims for service connection for hearing loss 
and actinic keratosis, and for an increased evaluation for 
his right knee disability, must be remanded to obtain current 
records and to provide the Veteran with new examinations.  

Over the course of the Veteran's active duty and time in the 
Air National Guard, he was provided numerous audiological 
examinations.  These examinations documented some worsening 
of the Veteran's hearing.  

The Veteran was a cargo specialist in the military, which 
required working around aircraft.  His shifts on the flight 
line would vary in length.  Early in his career, they lasted 
between eight and ten hours per shift, but later were as long 
as twelve to sixteen hours at a time.  The Veteran claims 
that he was exposed to high-intensity noise while on the 
flight line.  His officers did not emphasize hearing 
protection, and he said that he would wear protection if he 
had it, but would not bother seeking protection out if he did 
not have any.  He has provided competent testimony of noise 
exposure in the military.  On remand, the RO should arrange 
for the Veteran to be provided an examination to determine 
whether it is at least as likely as not that any current 
hearing loss began during or is related to his military 
service.

The Veteran was seen in service to have lesions removed from 
his temple and wrist, and since returning from active duty in 
Iraq, he has required a cream treatment for his skin.  He has 
been diagnosed with actinic keratosis.  Since having lesions 
removed, he claims that they have returned approximately once 
a year.  The most recent available treatment records show 
that he continued to complain about skin problems.  

He was examined in August 2005, at which times the examiner 
noted that the skin condition began in November 2004, and 
that the Veteran had no new lesions.  The examiner determined 
that the Veteran's condition had been "treated and 
resolved."  The examiner felt that the Veteran no longer had 
a skin condition. As the Veteran has provided competent 
testimony that he has had a recurrence of the skin lesions, 
which were deemed "resolved" by the last examiner, the 
Veteran must be provided a new examination to determine 
whether he has a current skin disability, and, if so, whether 
that disability began during or is related to his active duty 
service.

With regard to his service-connected right knee disability, 
the Veteran claims that his knee becomes painful and will 
hyperextend and buckle at times.  He also indicated that he 
had popping and grinding of the knee, and that he gets 
unusual wear patterns on his shoes.  The Veteran's last 
examination was completed in June 2008, and the Veteran 
asserts that his disability has worsened since that time.  A 
new examination is warranted to determine the full scope of 
the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his right knee 
disability and any skin condition or 
hearing loss since October 2008.  After 
the Veteran has signed the appropriate 
releases, any identified records of 
pertinent medical treatment should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  The RO should schedule the Veteran for 
a VA audiological examination.  The 
examiner should determine whether the 
Veteran has a current hearing loss 
disability.  In the examination report, 
the examiner should provide the Veteran's 
auditory thresholds, in a format that may 
be interpreted by the Board, as well as 
his scores on the Maryland CNC test.  If 
the Veteran is found to have a hearing 
loss disability, the examiner should 
opine, considering the Veteran's in-
service noise exposure, whether it is at 
least as likely as not that the disability 
began during service or was caused by 
service.  

3.  The Veteran should be scheduled for 
examinations for his skin condition, and 
his right knee disability.  The skin 
examination should be scheduled when the 
skin problem is active.  The examiner(s) 
should review the claims file and this 
remand, and indicate in the reports that 
the appropriate review was completed.

a) 	With regard to the Veteran's 
alleged skin disability, the examiner 
should review all evidence of in-
service treatment for a skin condition, 
and should obtain a complete history of 
the Veteran's sun exposure from the 
Veteran.  The examiner should provide a 
complete skin examination and determine 
whether or not he has a current skin 
disability, to include actinic 
keratosis.  The examiner should then 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's skin disability, if any, 
began during or is otherwise related to 
his service.  

b)	With regard to the Veteran's right knee 
disability, the examiner should state 
the range of motion of the Veteran's 
knee, in degrees, noting the normal 
range of motion.  The examiner should 
determine if the Veteran has 
instability or laxity of the knee.  The 
examiner should specifically note 
whether there functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The 
examiner should specify the point of 
flexion or extension at which pain 
begins to occur, and the point at which 
motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if 
any, during flare-ups or with extended 
use.  The examiner should specifically 
state whether the Veteran's complaints 
and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

A full and complete rationale for all 
opinions expressed is required

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

